Exhibit 10.1

 

EXECUTION VERSION

 

COMMON STOCK PURCHASE AGREEMENT

 

This common stock purchase agreement (this “Agreement”) is made as of May 23,
2019, by the purchasers listed on Schedule A hereto (each, a “Purchaser” and,
collectively, the “Purchasers”), and SMTC Corporation, a Delaware corporation
(the “Company”).

 

RECITALS

 

WHEREAS, concurrent with the transactions contemplated by this Agreement, the
Company has proposed to conduct a rights offering to existing stockholders and
the holders of the Company’s outstanding warrants (each, a “Holder” and,
collectively, the “Holders”) as of the close of business on May 24, 2019 (the
“Record Date”) to purchase up to $10,000,000 of shares of Common Stock (as
defined herein) by distributing to Holders as of the Record Date, at no-charge,
one non-transferable subscription right (each, a “Right”), at a ratio to be
determined by the Company, with each Right exercisable at a price per share
equal to $3.14 (the “Rights Offering”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act (as
defined herein), the Company desires to issue and sell to each Purchaser, and
each Purchaser desires to purchase from the Company, securities of the Company
as more fully described in this Agreement.

 

TERMS AND CONDITIONS

 

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and each Purchaser, severally and not jointly,
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, the following terms have the meanings set forth in
this Section 1.1:

 

“Base Prospectus” means the prospectus, dated April 9, 2019, contained in the
Registration Statement.

 

“Board” means the board of directors of the Company.

 

“Change in Control Transaction” means any of (i) a consolidation, merger, or
similar transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, (iii) a dissolution or liquidation of
the Company or (iv) a change in the composition of the Board such that the
members of the Board at the beginning of any consecutive 24-calendar-month
period (the “Incumbent Directors”) cease for any reason other than due to death
to constitute at least

 

--------------------------------------------------------------------------------



 

a majority of the members of the Board; provided that any director whose
election, or nomination for election by the Company’s shareholders, was approved
or ratified by a vote of at least a majority of the members of the Board then
still in office who were members of the Board at the beginning of such
24-calendar-month period, shall be deemed to be an Incumbent Director. Where a
Change in Control Transaction involves a tender offer that is reasonably
expected to be followed by a merger described in clause (i) (as determined by
the Administrator), the Change in Control shall be deemed to have occurred upon
consummation of the tender offer.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.2.

 

“Closing Date” means the Trading Day on which all conditions precedent to
(i) each Purchaser’s obligations to pay the Subscription Amount and (ii) the
Company’s obligations to deliver the Shares, in each case, have been satisfied
or waived, but in no event later than the Trading Day on which the Rights
Offering is completed.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Disclosure Package” means, collectively, the Prospectus, together with the
documents incorporated by reference therein.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Prospectus” means the Prospectus Supplement, together with the Base Prospectus.

 

“Prospectus Supplement” means the supplement to the Base Prospectus complying
with Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.

 

“Registration Statement” means the effective registration statement with
Commission File No. 333-230377 that registered the sale of the Shares to the
Purchasers, as such Registration Statement may be amended and supplemented from
time to time (including pursuant to Rule 462(b) of the Securities Act).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means, with respect to a particular Purchaser, the number of shares of
Common Stock set forth opposite such Purchaser’s name under the column titled
“Shares” set forth on Schedule A hereto issued or issuable to such Purchaser
pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------



 

“Short Sales” means, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and
forward sale contracts, options, puts, calls, short sales, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements, and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

“Subscription Amount” means, with respect to a particular Purchaser, the amount
to be paid for the Shares purchased hereunder by such Purchaser in United States
dollars and in immediately available funds set forth opposite such Purchaser’s
name under the column titled “Subscription Amount” set forth on Schedule A
hereto.

 

“Trading Day” means a day on which the Nasdaq Global Market is open for trading.

 

“Transfer Agent” means Computershare Trust Company, N.A., 480 Washington Blvd.,
29th Floor, Jersey City, New Jersey 07310, and any successor transfer agent of
the Company.

 

ARTICLE II
PURCHASE AND SALE

 

2.1                               Closing.  The Company has authorized the sale
and issuance to each Purchaser, and each Purchaser agrees, severally and not
jointly, to purchase from the Company, the Shares for a purchase price of $3.14
per Share.

 

(a)                                 The offering and sale of the Shares (the
“Offering”) is being made pursuant to (i) the Registration Statement filed by
the Company with the Commission, including the Base Prospectus; (ii) if
applicable, certain “free writing prospectuses” (as that term is defined in
Rule 405 under the Securities Act) that have been or will be filed, if required,
with the Commission and delivered to each Purchaser on or before the date
hereof, containing certain supplemental information regarding the terms of the
Offering and the Company; and (iii) the Prospectus Supplement containing certain
supplemental information regarding the Shares and the terms of the Offering and
information that may be material to the Company and its securities that was
delivered to each Purchaser and will be filed with the Commission.

 

(b)                                 At the Closing, the Company and each
Purchaser agrees, severally and not jointly, that such Purchaser will purchase
from the Company and the Company will issue and sell to such Purchaser, upon the
terms and conditions set forth herein, the Shares.  There is no placement agent
or underwriter for this Offering.  The Shares are being issued directly by the
Company to the Purchasers.

 

2.2                               Closing and Delivery of the Shares and Funds.

 

(a)                                 The Closing shall take place at the offices
of Perkins Coie LLP, 1888 Century Park East, Suite 1700, Los Angeles, California
90067, or such other location as the parties shall mutually agree on the Closing
Date.  At the Closing, (i) each Purchaser shall deliver to the Company, via wire
transfer in accordance with the instructions provided by the Company,
immediately available funds equal to the Subscription Amount set forth opposite
such Purchaser’s

 

3

--------------------------------------------------------------------------------



 

name under the column titled “Subscription Amount” on Schedule A hereto, and
(ii) the Company shall deliver, or caused to be delivered, to each Purchaser,
the Shares by electronic delivery to such Purchaser’s designated book-entry
account with the Transfer Agent.

 

(b)                                 The Company’s obligation to issue and sell
the Shares to each Purchaser and each Purchaser’s obligation to purchase the
Shares from the Company shall be subject to: (i) no stop order suspending the
effectiveness of the Registration Statement or any part thereof, or preventing
or suspending the use of the Base Prospectus or the Prospectus or any part
thereof, shall have been issued and no proceedings for that purpose or pursuant
to Section 8A under the Securities Act shall have been initiated or threatened
by the Commission, (ii) no objection shall have been raised by the Nasdaq Stock
Market LLC and unresolved with respect to the consummation of the transactions
contemplated by this Agreement and (iii) the Rights Offering shall have been
completed.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations, Warranties and Covenants of
the Company.  The Company acknowledges, represents and warrants to, and agrees
with, each Purchaser that:

 

(a)                                 The Company has the requisite right, power
and authority to enter into this Agreement, to authorize, issue and sell the
Shares as contemplated by this Agreement and to perform and to consummate the
transactions contemplated hereby; and this Agreement has been duly authorized,
executed and delivered by the Company, and constitutes the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as may be limited by bankruptcy, insolvency, reorganization or
other similar laws relating to enforcement of creditors’ rights generally and by
general principles of equity and (ii) to the extent any indemnification or
contribution provisions contained herein may further be limited by applicable
laws and principles of public policy.

 

(b)                                 The Shares to be issued and sold by the
Company to the Purchasers under this Agreement have been duly authorized and the
Shares, when issued and delivered against payment therefor as provided in this
Agreement, will be validly issued, fully paid and non-assessable and free of any
preemptive or similar rights.  The Registration Statement is effective under the
Securities Act and no stop order preventing or suspending the effectiveness of
the Registration Statement or suspending or preventing the use of the Prospectus
has been issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the
Commission.  The Company, if required by the rules and regulations of the
Commission, proposes to file the Prospectus with the Commission pursuant to
Rule 424(b) in relation to the sale of the Shares.

 

(c)                                  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
(i) result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any law, rule or regulation to which the Company or
any subsidiary is subject, or by which any property or asset of the Company or
any subsidiary is bound or affected, (ii) conflict with, result in any violation
or breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others

 

4

--------------------------------------------------------------------------------



 

any right of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, lease, credit
facility, debt, note, bond, mortgage, indenture or other instrument or
obligation or other understanding to which the Company or any subsidiary is a
party of by which any property or asset of the Company or any subsidiary is
bound or affected, or (iii) result in a breach or violation of any of the terms
and provisions of, or constitute a default under, the Company’s certificate of
incorporation, except, in the case of clauses (i) and (ii), for such breaches,
violations, defaults, or conflicts which are not, individually or in the
aggregate, reasonably likely to result in a material adverse effect upon the
business, prospects, properties, operations, condition (financial or otherwise)
or results of operations of the Company and its subsidiaries, taken as a whole,
or in its ability to perform its obligations under this Agreement.

 

(d)                                 The Company shall, by 5:30 p.m. Eastern time
on the second Trading Day immediately following the date of this Agreement,
issue a Current Report on Form 8-K including the form of this Agreement and an
opinion of legal counsel as to the validity of the Shares as exhibits thereto.
The Purchasers shall have the right to review such Current Report on Form 8-K.

 

(e)                                  No brokerage or finder’s fees or
commissions are or will be payable by the Company or any of its subsidiaries to
any broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the transactions contemplated by
this Agreement.  The Purchasers shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other persons for
fees of a type contemplated in this section that may be due in connection with
the transactions contemplated by this Agreement.

 

3.2                               Representations, Warranties and Covenants of
Each Purchaser.  Each Purchaser, severally and not jointly, acknowledges,
represents and warrants to, and agrees with, the Company that:

 

(a)                                 At the time such Purchaser was offered the
Shares, it was, and as of the date hereof it is, either (i) an “accredited
investor” as defined in Rule 501(a) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.

 

(b)                                 It has had the opportunity to review this
Agreement and the Company’s filings with the Commission and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares, (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(c)                                  No agent of the Company has been authorized
to make and no such agent has made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Shares, except as set forth in or incorporated by reference in the Base
Prospectus or the Prospectus Supplement or as otherwise contemplated by this
Agreement.

 

5

--------------------------------------------------------------------------------



 

(d)                                 (i) Such Purchaser has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby; and this Agreement has been duly authorized,
executed and delivered by such Purchaser and (ii) this Agreement constitutes the
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with its terms, except (A) as may be limited by
bankruptcy, insolvency, reorganization or other similar laws relating to
enforcement of creditors’ rights generally and by general principles of equity
and (B) to the extent any indemnification or contribution provisions contained
herein may further be limited by applicable laws and principles of public
policy.

 

(e)                                  The Shares to be purchased by such
Purchaser hereunder will be acquired for such Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Shares in compliance with applicable federal and state securities laws.

 

(f)                                   Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Shares and, at the present time, is able
to afford a complete loss of such investment.

 

(g)                                  Nothing in this Agreement, the Prospectus,
the Disclosure Package or any other materials presented to such Purchaser in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice.  Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.

 

(h)                                 Since the time that such Purchaser first
began discussions with the Company about the transactions contemplated by this
Agreement, such Purchaser has not breached any confidentiality obligation to the
Company with respect to such transactions or engaged in any Short Sales
involving the Company’s securities.  Such Purchaser covenants that, prior to the
time that the principal transactions contemplated by this Agreement are publicly
disclosed, neither it nor any person acting on its behalf or pursuant to any
understanding with it will (i) disclose any non public information regarding the
Offering to any third parties (other than such Purchaser’s affiliates and
representatives, including legal and accounting advisors), or (ii) engage in any
Short Sales involving the Company’s securities.

 

(i)                                     Such Purchaser hereby agrees that,
during the period commencing on the Closing Date and continuing until the 90-day
anniversary of the Closing Date (such period, the “Lock-Up Period”), neither
such Purchaser nor any person acting on its behalf or pursuant to any
understanding with such Purchaser will, directly or indirectly: (i) effect or
agree to effect any Short Sale with respect to any of the Shares, borrow or
pre-borrow any of the Shares, or grant any other right with respect to the
Shares or with respect to any security that includes, is convertible into or
exercisable for or derives any significant part of its value from the Shares or
otherwise seek to

 

6

--------------------------------------------------------------------------------



 

hedge such Purchaser’s position in the Shares; (ii) donate, assign, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any Shares,
(iii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Shares,
or (iv) publicly disclose the intention to do any of the foregoing, whether any
such transaction described in clauses (i), (ii), (iii) or (iv) above is to be
settled by delivery of Shares or other securities, in cash or otherwise (any of
the foregoing described in clauses (i), (ii), (iii) or (iv), a “Prohibited
Transfer”); provided, however, that any sale or transfer of the Shares into a
Change in Control Transaction shall not constitute a Prohibited Transfer. If any
Prohibited Transfer is made or attempted contrary to the provisions of this
Agreement, such purported Prohibited Transfer shall be null and void ab initio,
and the Company shall refuse to recognize any such purported transferee of the
Shares as one of its equity holders for any purpose.  In order to enforce
this Section 3.2(h), the Company may impose stop-transfer instructions with
respect to the Shares until the end of the Lock-Up Period.  During the Lock-Up
Period, each book-entry account evidencing any Shares shall include a
legend/notation in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREUNDER ARE SUBJECT TO RESTRICTIONS ON TRANSFER
SET FORTH IN A COMMON STOCK PURCHASE AGREEMENT, DATED AS OF MAY 23, 2019, BY AND
BETWEEN SMTC CORPORATION (THE “COMPANY”) AND THE PURCHASERS LISTED ON SCHEDULE A
THERETO (THE “AGREEMENT”). A COPY OF AGREEMENT WILL BE FURNISHED WITHOUT CHARGE
BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

At the termination of the Lock-Up Period, the Company shall take all reasonably
necessary steps to remove any restrictive legend/notation on the Shares and make
available to such Purchaser the Shares free and clear of any such restrictive
legend/notation (including but not limited to instructing the Company’s
personnel, representatives and agents to cooperate with such Purchaser to
deliver any such documents and instructions as may be necessary or requested by
such Purchaser to effectuate the foregoing as promptly as practicable).  For the
avoidance of doubt, this Lock-Up Period will not apply to any shares of Common
Stock purchased or to be purchased outside of this Agreement.

 

(j)                                    Such Purchaser’s signature page sets
forth all securities of the Company held or beneficially owned by such Purchaser
as of the date hereof.  Such Purchaser does not hold or beneficially own any
other securities of the Company, except as indicated on the signature
page hereto.

 

ARTICLE IV
MISCELLANEOUS

 

4.1                               Entire Agreement; Modifications.  Except as
otherwise provided herein, this Agreement constitutes the entire understanding
and agreement between the parties with respect to its subject matter and there
are no agreements or understandings with respect to the subject matter

 

7

--------------------------------------------------------------------------------



 

hereof which are not contained in this Agreement.  This Agreement may be
modified only in writing signed by the Company and, with respect to such
Purchaser’s Shares, the applicable Purchaser.

 

4.2                               Survival.  All representations, warranties,
and agreements of the Company and each Purchaser herein shall survive delivery
of, and payment for, the Shares purchased hereunder.

 

4.3                               Counterparts.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and shall become effective when counterparts have been
signed by each party and delivered to the other party hereto, it being
understood that all parties need not sign the same counterpart.  Execution may
be made by delivery of a facsimile or PDF.

 

4.4                               Severability.  The provisions of this
Agreement are severable and, in the event that any court or officials of any
regulatory agency of competent jurisdiction shall determine that any one or more
of the provisions or part of the provisions contained in this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement and this Agreement shall be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of such provision, had never been contained herein, so that such
provisions would be valid, legal and enforceable to the maximum extent possible,
so long as such construction does not materially adversely affect the economic
rights of either party hereto.

 

4.5                               Notices.  All notices or other communications
required or permitted to be provided hereunder shall be in writing and shall be
deemed effectively given (i) upon personal delivery to the party to be notified,
(ii) when sent by confirmed e-mail or facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, (iii) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Company or the
Purchasers, as applicable, at the address for such recipient listed on the
signature pages hereto or at such other address as such recipient has designated
by two days advance written notice to the other parties hereto.

 

4.6                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware without regard to the choice of law principles thereof.

 

4.7                               WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR
PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE
PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.

 

4.8                               Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and will not be deemed to be part of this Agreement.

 

8

--------------------------------------------------------------------------------



 

4.9                               Fees and Expenses.  Each party shall pay the
fees and expenses of its advisors, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all transfer agent fees incurred in connection with the delivery of
any Shares to the Purchasers.

 

4.10                        Termination.  This Agreement may be terminated by
the Company or any Purchaser, with respect to such Purchaser’s Shares only, by
written notice to the other party, if the Closing has not been consummated on or
before the Closing Date; provided, however, that no such termination will affect
the right of any party to sue for any breach by any other party.

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

SMTC CORPORATION

 

 

 

 

 

By:

/s/ Edward Smith

 

Name:

Edward Smith

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Address for notice:

 

 

 

 

 

With a copy (which shall not constitute notice) to:

 

--------------------------------------------------------------------------------



 

 

PURCHASER:

 

 

 

Hoak Public Equities, L.P.

 

 

 

By: Hoak Fund Management, L.P., its general partner

 

By: Hoak & Co., its general partner

 

 

 

By:

/s/ J. Hale Hoak

 

Name:

J. Hale Hoak

 

Title:

President

 

 

 

Address for notice:

 

 

 

With a copy to:

 

 

Shares of Common Stock currently held by Purchaser: 0

 

Warrants to purchase Common Stock currently held by Purchaser: 0

 

--------------------------------------------------------------------------------



 

 

PURCHASER:

 

 

 

Ptolemy Capital, LLC

 

 

 

By: Ortelius, LLC, its Managing Member

 

 

 

By:

/s/ Mitch Otolski

 

Name:

Mitch Otolski

 

Title:

Agent

 

 

 

Address for notice:

 

 

Shares of Common Stock currently held by Purchaser: 0

 

Warrants to purchase Common Stock currently held by Purchaser: 0

 

--------------------------------------------------------------------------------



 

 

PURCHASER:

 

 

 

MABIPA OVERSEAS, S.A.

 

 

 

 

 

By:

/s/ Guillermo Henne M.

 

Name:

GUILLERMO HENNE M.

 

Title:

DIRECTOR

 

 

 

Address for notice:

 

 

Shares of Common Stock currently held by Purchaser: 0

 

Warrants to purchase Common Stock currently held by Purchaser: 0

 

--------------------------------------------------------------------------------



 

 

PURCHASER:

 

 

 

Steven Altman

 

 

 

 

 

/s/ Steven Altman

 

 

 

 

 

Address for notice:

 

 

Shares of Common Stock currently held by Purchaser: 0

 

Warrants to purchase Common Stock currently held by Purchaser: 0

 

--------------------------------------------------------------------------------



 

 

PURCHASER:

 

 

 

John W. Ransom

 

 

 

 

 

/s/ John W. Ransom

 

 

 

 

 

Address for notice:

 

 

Shares of Common Stock currently held by Purchaser: 0

 

Warrants to purchase Common Stock currently held by Purchaser: 0

 

--------------------------------------------------------------------------------



 

 

PURCHASER:

 

 

 

Ben Pasternack

 

 

 

 

 

/s/ Ben Pasternack

 

 

 

 

 

Address for notice:

 

 

Shares of Common Stock currently held by Purchaser: 33,414

 

Warrants to purchase Common Stock currently held by Purchaser: 0

 

--------------------------------------------------------------------------------



 

Schedule A

 

Purchaser

 

Shares

 

Subscription Amount*

 

Hoak Public Equities, L.P.

 

1,000,000

 

$

3,140,000.00

 

Ptolemy Capital, LLC

 

398,089

 

$

1,249,999.46

 

Mabipa Overseas, S.A.

 

159,235

 

$

499,997.90

 

Steven Altman

 

79,618

 

$

250,000.52

 

John W. Ransom

 

63,694

 

$

199,999.16

 

Ben Pasternack

 

31,847

 

$

99,999.58

 

Total

 

1,732,483

 

$

5,439,996.62

 

 

--------------------------------------------------------------------------------

* The Subscription Amount for each Purchaser is equal to the product of (i) the
number of shares of Common Stock set forth opposite such Purchaser’s name under
the column titled “Shares” above, multiplied by (ii) $3.14.

 

--------------------------------------------------------------------------------